t c summary opinion united_states tax_court sarah marquez petitioner v commissioner of internal revenue respondent docket no 12917-05s filed date sarah marquez pro_se stephen r doroghazi for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the issue for decision is whether petitioner is entitled to relief from joint_and_several_liability under sec_6015 for background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioner resided in florida petitioner married neil peiman mr peiman in date the marriage produced one child during their marriage they operated or held interests in several entities 4g trading inc 4g trading a day trading company which was operated by mr peiman and another associate star millennium group inc star millennium a real_estate_holding_company of which petitioner and mr peiman served as officers and directors nls enterprises inc nls a holding_company for investments of which petitioner and mr peiman served as officers and iag a regional internet service provider owned by mr peiman petitioner was also actively involved in 1petitioner’s former husband neil peiman was notified that petitioner was seeking relief from joint_and_several_liability and that he had a right to intervene in the matter he has not exercised his right to intervene the accounting functions of iag nls and star millennium but she was not actively involved in the accounting functions of 4g trading in date mr peiman sold iag for cash and stock of one main petitioner was not an owner of officer of or otherwise involved with one main before or after the takeover of iag the sale proceeds mr peiman received went into an account by the name of bt alex brown petitioner did not have access to nor was she a signatory on the bt alex brown account she did not know how much money mr peiman held in the bt alex brown account whenever petitioner told mr peiman that she needed money he would just write a check out of the bt alex brown account and deposit it into their joint account she used the joint account to pay their household expenses in date petitioner and mr peiman separated they filed a joint form_1040 u s individual_income_tax_return for in date pursuant to extensions a certified_public_accountant c p a prepared the form_1040 they reported petitioner’s wages of dollar_figure interest_income of dollar_figure ordinary dividends of dollar_figure a loss of dollar_figure from their three s_corporations 4g trading nls and star millennium and a capital_gain of dollar_figure the capital_gain consisted of variou sec_2petitioner provided the source information for the s corporations’ returns to their c p a gains and losses from sales of stock including mr peiman’s liquidation of the one main stock he received from the iag takeover as the restrictions came off and dollar_figure in cash proceeds from the takeover of iag that mr peiman received in and reported as income under the installment_method the form_1040 reported a dollar_figure tax_liability and total payments of dollar_figure for a dollar_figure balance due sometime in mr peiman moved to costa rica when petitioner traveled to meet mr peiman in costa rica he greeted her with divorce papers the minute she stepped off the plane although petitioner and mr peiman divorced in date they filed a joint_return for which was prepared by their c p a the c p a also prepared a form 1040x amended u s individual_income_tax_return for that petitioner picked up from the c p a the form 1040x made certain revisions to petitioner and mr peiman’s adjusted_gross_income itemized_deductions taxable_income and their tax_liability on account of a net_operating_loss_carryback for in addition the form 1040x reported a tax_liability of dollar_figure and total payments dollar_figure for a dollar_figure balance due 3the payments consist of withholdings of dollar_figure and an amount_paid with request for extension to file of dollar_figure 4the payments consist of withholdings of dollar_figure an amount_paid with request for extension to file of dollar_figure and an amount of tax paid with original return plus additional tax paid continued in date the internal_revenue_service irs sent petitioner and mr peiman notices of intent to levy but the notices were returned as refused or unclaimed in date petitioner requested relief from joint_and_several_liability under sec_6015 by filing a form_8857 request for innocent spouse relief and separation of liability and equitable relief and a form questionnaire for requesting spouse discussed infra in date she filed a form statement of disagreement in her form she asserts that she did not have income in and the tax_liability derived from the sale of mr peiman’s business she also claims that she did not have access to irs notices and according to petitioner she receives no financial support from mr peiman and is completely penniless and without assets the irs issued a final notice to petitioner in date the irs denied petitioner’s request for relief from joint_and_several_liability the irs determined that she had knowledge of the liability and did not establish a belief that the tax would be paid within a reasonable_time according to the irs continued after it was filed of dollar_figure 5the irs also sent petitioner and mr peiman notices of intent to levy in date but the notices were returned as refused or unclaimed 6the irs’s preliminary determination was not submitted to the court as part of the record petitioner failed to submit her divorce decree or indicate how her bills were being paid thereafter petitioner filed a timely petition with the court in her petition she asserts that she had no income for and did not have access to financial information since she and mr peiman were separated she also claims that she had no knowledge of whether the tax would be paid according to petitioner she receives no financial support from mr peiman and imposing this debt on her would cause her great economic hardship as of date petitioner and mr peiman’s account balance was dollar_figure discussion i joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and the taxpayer does not qualify for relief under sec_6015 or c except as otherwise provided in sec_6015 the taxpayer bears the burden_of_proof see rule a 119_tc_306 affd 101_fedappx_34 6th cir the commissioner has issued revenue procedures to guide irs employees in determining whether a requesting spouse is entitled to relief from joint_and_several_liability see revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra lists the factors that irs employees should consider and the court also uses the factors when reviewing the irs’s denial of relief see 120_tc_137 ii revproc_2003_61 sec_4 seven threshold conditions for relief revproc_2003_61 sec_4 c b pincite begins with a list of seven threshold conditions that a taxpayer must satisfy in order to qualify for equitable relief the court will not recite them respondent concedes that petitioner satisfies the threshold requirements iii revproc_2003_61 sec_4 circumstances ordinarily allowing for relief where the requesting spouse satisfies the threshold conditions of revproc_2003_61 sec_4 then revproc_2003_61 sec_4 c b pincite sets forth the circumstances in which the irs will ordinarily grant relief under sec_6015 for an underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must no longer be married to be legally_separated from or have not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when the return was signed that the nonrequesting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted petitioner was divorced from mr peiman when she requested relief the first requirement is satisfied in the case of a reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid washington v commissioner supra pincite feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir the general_rule for unpaid liabilities is that the requesting spouse must establish that when the requesting spouse signed the return the requesting spouse had no knowledge or reason to know that the tax reported on the return would not be paid and it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the tax shown due morello v commissioner tcmemo_2004_181 ogonoski v commissioner tcmemo_2004_52 collier v commissioner tcmemo_2002_144 in petitioner’s form she asserts that she was not involved in the preparation of the form sec_1040 and sec_1040x because a c p a prepared them and she did not review the form sec_1040 and sec_1040x because they were too complicated she also claims that she did not assist mr peiman with his business and she had only minor business experience she also claims that she knew a balance was due and just assumed the tax would be paid and she did not know how much money mr peiman had in his bt alex brown account or what funds were available to pay the tax she also did not know what efforts she or mr peiman made to pay the tax after the returns were filed she adds that she knew that they were having financial problems at the time the return was filed due to a child custody fight with mr peiman’s ex-spouse according to petitioner she had full access to a joint account from which she wrote checks to pay their household expenses but she did not review the monthly bank statements balance the checkbook or open their household mail finally she claims that mr peiman held a separate_account with respect to the takeover of iag to which she did not have access and from which he transferred funds into their joint account at trial petitioner testified that she did not review the form_1040 and she was not able to look at the taxes and figure out what all of it was she also testified that she went with mr peiman to the post office to mail the form_1040 but she just assumed that mr peiman had enclosed a payment for their tax_liability because he said he did generally it is permissible to consider the complexity of the nonrequesting spouse’s financial or business affairs in determining whether the requesting spouse knew or had reason to know of the underpayment compare 509_f2d_162 5th cir complexity is a permissible consideration with 57_tc_732 lack of knowledge predicated on mere ignorance of the tax consequences is not a defense where the facts are within the requesting spouse’s possession or reasonably within reach and beatty v commissioner tcmemo_2007_167 taxpayer would not have understood the reported information that was attributable to her husband and his business of which she had no knowledge although petitioner only has a high school education she was the president and registered agent of nls and an officer and director of star millennium during in addition mr peiman delegated most of that stuff eg bookkeeping accounting and bank reconciliation of these entities to petitioner their c p a would ask petitioner for information about cash account balances bank reconciliation check coding reconciliation of accounts_receivable balances and etc while he prepared the various income_tax returns and schedules of nls and star millennium she was also employed by iag and was actively involved in its accounting functions the record therefore supports an inference that petitioner was quite sophisticated with respect to the issues pertaining to her and mr peiman’s various tax matters the court therefore does not give much weight to petitioner’s claims that she did not review their form sec_1040 and sec_1040x because they were too complex and that she did not have much business experience the court finds that the complexity of petitioner and mr peiman’s form sec_1040 and sec_1040x and her purported lack of business experience do not excuse petitioner’s failure to exercise her duty_of inquiry petitioner was also actively involved in the household’s finances she had full access to a joint account from which she wrote checks to pay their household expenses and she monitored the account to know what was in there and when money was needed notwithstanding her claims that she did not review their monthly bank statements balance their checkbook or open their household mail arguably mr peiman might have been evasive or deceitful because he told petitioner that he had enclosed a payment for their tax_liability with their form_1040 but did not and he held money in the bt alex brown account the amount of which petitioner had no knowledge compare 118_tc_106 relief unavailable where requesting spouse did not establish that the requesting spouse concealed or deceived her concerning their financial affairs and she had access to financial files affd 353_f3d_1181 10th cir with albin v commissioner tcmemo_2004_230 and cases cited therein but mr peiman was not otherwise evasive or deceitful about their business or personal affairs or about the fact that their form sec_1040 and sec_1040x showed a balance due indeed petitioner was quite aware of these issues yet she would have the court believe that she placed blind faith in and deferred to mr peiman to pay the tax_liability without any inquiry into its payment inquiry by petitioner was essential in view of her admissions that she knew their form sec_1040 and sec_1040x showed a balance due did not know how much money was in the bt alex brown account did not know what money was available to pay their tax_liability and knew they were having financial difficulties on account of mr peiman’s child custody issues see eg stolkin v commissioner tcmemo_2008_211 the court has consistently found that a requesting spouse’s knowledge of their financial difficulties deprives the requesting spouse of reason to believe that the nonrequesting spouse will pay the tax_liability moreover the record supports an inference that petitioner might have been aware that mr peiman had a habit or practice of skirting some of his financial responsibilities indeed at trial she asked their c p a whether he was aware that mr peiman had tax issues in the past mr peiman had a payment plan in the 90’s with the irs nls was created to shield assets from mr peiman’s ex-spouse and mr peiman moved to costa rica to hide or shield assets from mr peiman’s ex-spouse apparently red flags were flying but petitioner failed to heed the warnings and abdicated her duty_of inquiry upon the basis of the foregoing the court finds that petitioner has not proven that she did not know or have reason to know when she signed their form sec_1040 and sec_1040x that the balance shown as due would not be paid petitioner is not entitled to relief under revproc_2003_61 sec_4 and the court need not discuss the third requirement iv revproc_2003_61 sec_4 other factors where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 c b pincite the court’s analysis with respect to the nonexhaustive list of factors contained in revproc_2003_61 sec dollar_figure is described below a marital status the irs will take into consideration whether the requesting spouse is divorced or separated from the nonrequesting spouse revproc_2003_61 sec_4 a i c b pincite petitioner was divorced from mr peiman when she filed her request this factor weighs in favor of relief see mcknight v commissioner tcmemo_2006_155 divorce weighs in favor of relief under rev_proc cf butner v commissioner tcmemo_2007_136 same under rev_proc b economic hardship the irs will take into consideration whether the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 a ii c b pincite generally economic hardship exists if collection of the tax_liability will cause the taxpayer to be unable to pay reasonable basic living_expenses butner v commissioner supra in determining a reasonable amount for basic living_expenses the court considers among other things the taxpayer’s age employment status and history ability to earn and number of dependents an amount reasonably necessary for food clothing housing medical_expenses transportation current tax_payments and expenses necessary to the taxpayer’s production_of_income the cost of living in the taxpayer’s geographic area the amount of property available to satisfy the taxpayer’s expenses any extraordinary circumstances eg special education expenses a medical catastrophe or a natural disaster and any other factor bearing on economic hardship sec_301_6343-1 proced admin regs the irs has issued guidelines for allowable expenses necessary expenses are those that meet the necessary expense_test ie ‘they must provide for a taxpayer’s and his or her family’s health and welfare and or the production of income’ and they must be reasonable schulman v commissioner tcmemo_2002_129 n there are three types of necessary expenses those based on national standards eg food housekeeping supplies clothing and personal care products and services those based on local standards eg housing utilities and transportation and other expenses which are not based on national or local standards id except as otherwise noted petitioner has not substantiated her basic living_expenses eg by providing receipts or statements accordingly the court will use the following amounts in its analysis of petitioner’s claim of economic hardship 7the guidelines are published on the irs’s web site at http www irs gov individuals article id html last visited date the amount listed as the national or local standard is effective as of date expenditure amount allowed housing utilities auto food housekeeping supplies apparel services personal care products services miscellaneous total 1dollar_figure big_number 1based on the local standard for a two-person family 2petitioner’s actual payment of dollar_figure per month plus the local operating standard of dollar_figure per month for a single_taxpayer with one car although petitioner’s credit report shows that she has another automobile lease payment of dollar_figure per month she has not proven that the second automobile is a necessary expense 3based on the national standard for a two-person family petitioner claims unsubstantiated wages of dollar_figure per month on her form thus it appears that imposing the tax_liability on petitioner would cause her an economic hardship since her allowable monthly expenses exceed her wages by dollar_figure additionally her credit report shows that she is indebted to the extent of dollar_figure but she has not substantiated her wages or proven the value of her assets that could be used to satisfy her liability such as the equity in her condo that she left to her stepdaughter the value of her interests in her corporations if any or the value of any claims she might have against mr peiman for alimony or child_support further she supports only one child is in her midthirties and is gainfully_employed as a branch manager at a bank making dollar_figure per year the court therefore finds that petitioner has not proven that she will suffer economic hardship if relief is not granted see monsour v commissioner tcmemo_2004_190 requesting spouse must prove that the expenses qualify and that they are reasonable this factor weighs against granting relief see banderas v commissioner tcmemo_2007_129 lack of economic hardship weighs against relief under rev_proc cf butner v commissioner supra same under rev_proc c knowledge or reason to know the irs will consider whether the requesting spouse did not know or had no reason to know that the nonrequesting spouse would not pay the liability revproc_2003_61 sec_4 a iii a c b pincite petitioner has failed to establish that she did not know or have reason to know when the form sec_1040 and sec_1040x were filed that the tax_liability would not be paid see supra pp this factor weighs against granting relief see beatty v commissioner tcmemo_2007_167 knowledge or reason to know weighs against relief under rev_proc cf levy v commissioner tcmemo_2005_92 same under rev_proc 8the court also notes that petitioner took her child to china for a vacation in despite her claim that imposing the tax_liability on her would cause her to suffer economic hardship d nonrequesting spouse’s legal_obligation the irs will consider whether the nonrequesting spouse has a legal_obligation to pay the outstanding tax_liability pursuant to a divorce decree or agreement revproc_2003_61 sec_4 a iv c b pincite there is no evidence in the record of a divorce decree or agreement showing that the unpaid tax_liability was the legal_obligation of mr peiman therefore this factor is neutral see magee v commissioner tcmemo_2005_263 applying rev_proc cf butner v commissioner tcmemo_2007_136 applying rev_proc e significant benefit the irs will consider whether the requesting spouse received any significant benefit beyond normal support as a result of the unpaid tax_liability revproc_2003_61 sec_4 a v c b pincite there is nothing indicating that petitioner received any significant benefit from her and mr peiman’s unpaid tax_liability therefore this factor weighs in favor of relief see magee v commissioner supra lack of significant benefit weighs in favor of relief under rev_proc cf butner v commissioner supra lack of significant benefit weighed in favor of relief under former sec_6013 notwithstanding that revproc_2000_15 states that it is neutral f compliance with federal tax laws the irs will take into consideration whether the requesting spouse has made a good_faith effort to comply with the federal_income_tax laws in succeeding years revproc_2003_61 sec_4 a vi c b pincite respondent agrees that petitioner has complied with the federal_income_tax laws this factor weighs in favor of relief see fox v commissioner tcmemo_2006_22 noncompliance weighs against relief under rev_proc cf butner v commissioner supra same under rev_proc g abuse the irs will consider whether the nonrequesting spouse abused the requesting spouse revproc_2003_61 sec_4 b i c b pincite the presence of abuse is a factor favoring relief and a history of abuse may mitigate the requesting spouse’s knowledge or reason to know id in both forms and petitioner claimed that she was not abused by mr peiman but in petitioner’s pretrial memorandum she claimed that she was abused by mr peiman in that when mr peiman saw that he was going to lose her he trapped her she could not leave because she would be alienated from her finances and knowledge of their assets and when she still wanted to leave mr peiman tricked her into traveling to costa rica for the purpose of divorcing her and leaving her with nothing at trial she testified that she was not physically abused but there was abuse in the marriage to the extent that she could not leave because she would be alienated from their finances and knowledge of their assets the court is skeptical that petitioner’s purported abuse falls within the definition of or rises to the level of abuse contemplated by the federal_income_tax laws see nihiser v commissioner tcmemo_2008_135 for an extensive discussion of the abuse factor the court however need not decide the issue because the court accords little weight to petitioner’s subsequent inconsistent statements about her purported abuse see sundel v commissioner tcmemo_1998_78 and cases cited therein affd without published opinion 201_f3d_428 1st cir mcgirl v commissioner tcmemo_1996_313 affd without published opinion 131_f3d_143 8th cir therefore this factor is neutral see magee v commissioner supra lack of abuse is a neutral factor under rev_proc cf butner v commissioner supra same under rev_proc h mental or physical health the irs will take into consideration whether the requesting spouse was in poor mental or physical health on the date she signed the return or at the time relief was requested revproc_2003_61 sec_4 b ii c b pincite there is no evidence in the record that petitioner’s mental or physical health was poor therefore this factor is neutral see id see also magee v commissioner supra conclusion weight of the factors three factors weigh in favor of relief two factors weigh against relief and three factors are neutral although the decision is close the court concludes that the appeals officer did not err in concluding that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 see porter v commissioner t c __ respondent’s determination is therefore sustained to reflect the foregoing decision will be entered for respondent
